Title: From Thomas Jefferson to William A.G. Dade, 31 May 1825
From: Jefferson, Thomas
To: Dade, William A.G.


Dear Sir
Monticello
May 31. 25.
I must first congratulate you on the successful issus of the labors in which we were associated 7. years ago at the Rockfish gap. the plan we then reported, both as to buildings and the course of instruction for our University, is now at maturity; the former all but compleat, in a superior style of architecture, and found to be admirably adapted to the convenience of their tenants. the Professors whom we engaged from abroad, have been most judiciously selected, of the highest order of science in their respective lines, accomodating in their dispositions, full of zeal for the success of the institution, correct in conduct, and in every point indeed just what we would have wished. we have been as yet but a little over two months in operation, and have upwards of 80. students now attending and their number daily increasing. one chair only remains vacant, that of Law, which being filled, all will be compleat. that chair our Visitors have authorised me to propose to yourself; an office which I perform with singular pleasure, and with anxious hope it may be acceptable to you. your present office, I know, is honorable, profitable and independant; yet I fear not it’s comparison in any and every point of view with that now proposed to you. your distance having probably kept you uninformed of the details of what your situation here would be, it becomes a duty to state them. 1. an elegant and convenient dwelling house, offices and grounds, which, from their cost could not be rented under 600. D. will be appropriated to you rent-free. 2. a fixed salary of 1500. D. a year. 3. tuition-fees, liberal which, after the present year, will probably be not less than 1500. D. and in some time will likely be the double of that. 4. a most desirable society. 5. opportunities of education for your family male and female at little expence. 6. constant residence with them. 7. a service of 2. hours only required every other day. 8. a cheap country and healthy climate. 9 as firm a freehold of office as that in which you now are; for a Professor cannot be removed but by a vote of 5. out of 7. Visitors; men too whom you know, and knowing yourself also, you must feel that a question of deprivation is impossible.nor can the duties be troublesome to one whose habits have rendered them so familiar. a text book [Blackstone e.g] open before you, read and commented on, would offer no difficulties to you; or Coke Littleton, as I would rather say, since his text has been so ably digested into the order of Blackstone, by Thomas, and is so much more profound. the Law school will certainly be the most numerously attended of any. there are a few now here who wait for it’s opening, and many we know are holding off until it opens. this will be preferred to all other law schools, because of the opportunity afforded of obtaining instruction in other lines of science, and for it’s cheapness too, as, exclusive of clothes and pocket-money, all other expences will not exceed 200. D. the term of 10½ monthsI hope then, dear Sir, that, all things maturely considered, you will see in this situation a life of greater ease, comfort and emolument than your present office affords, and that your acceptance will fill up the last of our wants, and compleat the circle of instruction provided for our young citizens; a circle which we confidently believe will be second to nothing on this side the Atlantic.Much impatience prevailing for the opening of this school, I will request your answer as soon as you can make up your mind on the subject, and with the hope it will be favorable, I pray you to accept assurances of my high respect & esteem.Th: Jefferson